NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     TERRANCE LEE KING, Appellant.

                             No. 1 CA-CR 20-0310
                               FILED 6-15-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-101982-001
            The Honorable Julie A. LaFave, Judge Pro Tempore
                 The Honorable Geoffrey H. Fish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                              STATE v. KING
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Brian Y. Furuya joined.


C A T T A N I, Judge:

¶1              Terrance Lee King appeals his convictions and sentences for
possession of narcotic drugs and possession of marijuana.1 King’s counsel
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), certifying that, after a diligent search of
the record, he found no arguable question of law that was not frivolous.
King was given the opportunity to file a supplemental brief but did not do
so. Counsel asks this court to search the record for reversible error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the
record, we affirm King’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            One evening in January 2018, a Phoenix police officer saw
King commit several traffic violations. The officer and others called to assist
him briefly lost track of King’s car before they could make a traffic stop, but
within minutes they located the then-parked car and found King crouched
down behind another parked car nearby. King was detained, and an officer
looking through the open driver’s window saw two clear plastic baggies in
the center-console ashtray—one containing a white, powdery substance
and the other a green, leafy substance. Lab testing confirmed that the
substances were approximately 348 milligrams of cocaine and 1.5 grams of
marijuana, respectively.

¶3           King was arrested and charged with possession of a narcotic
drug (cocaine), a class 4 felony, and possession of marijuana, a class 6

1      Arizona has since legalized limited adult possession and use of
marijuana, and adult possession of 1.5 grams of marijuana (the basis for
King’s marijuana conviction) is no longer a crime. See A.R.S. §§ 13-3405(A),
36-2852(A)(1). We consider only the propriety of King’s conviction and
sentence under then-existing law; we do not address whether King might
secure expungement of the marijuana conviction if properly requested. See
A.R.S. § 36-2862(A)(1).


                                       2
                              STATE v. KING
                            Decision of the Court

felony. See A.R.S. §§ 13-3408(A)(1), (B)(1), -3405(A)(1), (B)(1). King was
released on his own recognizance but failed to appear for the next
scheduled hearing. He was again arrested a few months later on the
resulting bench warrant and in connection with new offenses.

¶4             A jury found King guilty as charged. After finding two non-
historical prior felony convictions, the superior court sentenced King as a
category two repetitive offender to concurrent, presumptive prison terms,
the greater of which is 4.5 years, with credit for 333 days of presentence
incarceration. See A.R.S. § 13-703(A), (I). The superior court permitted King
to file a delayed appeal, see Ariz. R. Crim. P. 32.1(f), and he filed a notice of
appeal consistent with that ruling.

                                DISCUSSION

¶5           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶6             King was present and represented by counsel at all critical
stages of the proceedings against him. The record reflects that the superior
court afforded King all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial was sufficient to support the jury’s
verdicts. King’s sentences fall within the range prescribed by law, with
proper credit given for presentence incarceration.




                                       3
                              STATE v. KING
                            Decision of the Court

                               CONCLUSION

¶7            King’s convictions and sentences are affirmed. After the filing
of this decision, defense counsel’s obligations pertaining to King’s
representation in this appeal will end after informing King of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, King has 30 days from the date of this decision to proceed, if
he desires, with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4